Citation Nr: 0824105	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain 
as secondary to service connected flat feet.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral leg pain 
as a result of in-service frostbite.

3.  Whether new and material evidence has been received to 
reopen a claim for direct service connection for a back 
disorder. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a July 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  
The case was remanded by the Board in June 2007 for 
additional development and is now ready for appellate review.  
The Board in June 2007 also referred the issue of entitlement 
to service connection for a back disability as secondary to 
flat feet to RO for proper adjudication.  A formal 
adjudication of this claim has not been conducted by the RO, 
and the RO is again directed to complete this adjudication.    


FINDINGS OF FACT

1.  The weight of the competent evidence is against a 
conclusion that the veteran has bilateral leg pain as 
secondary to service connected flat feet. 

2.  The veteran's claims for service connection for frostbite 
of the feet, a back disorder and powder burns to the eyes was 
denied by a June 1956 rating decision; following receipt of 
additional service medical records, notification of a 
November 1956 rating decision that granted service connection 
for flat feet dated in December 1956 informed the veteran 
that service connection had not been awarded for residuals of 
frozen feet, powder burns to the eyes or a back disorder. 

3.  No evidence received in conjunction with the veteran's 
petition to reopen his claims received in February 2003 
raises a reasonable possibility of substantiating the claims 
for service connection for bilateral leg pain as a result of 
in-service frostbite, direct service connection for a back 
disorder, or a right eye disorder.  


CONCLUSIONS OF LAW

1.  Bilateral leg pain is not proximately due to or the 
result of service connected flat feet.  38 U.S.C.A. §  5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for bilateral leg pain as a result of in-
service frostbite, direct service connection for a back 
disorder and a right eye disorder is not new and material, 
and therefore, these claims are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (c) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in June 2007, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The June 2007 letter was also fully compliant with the notice 
requirements for claims to reopen set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, VA examination 
reports, and the veteran's own statements and evidence he 
presented.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  With respect to 
the request for a VA eye examination requested by the 
veteran's representative, as new and material evidence to 
reopen the claim for service connection for a right eye 
disorder has not been received, there is no duty to provide 
the requested examination.  See 38 U.S.C.A. § 5103A(f); 38 
C.F.R. § 3.159(c)(4)(iii).  The appellant and representative 
have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.   Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

A.  Service Connection for Bilateral Leg Pain as secondary to 
Service Connected Flat Feet.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

One aspect of the veteran's claim for entitlement to service 
connection for bilateral leg pain is that it is etiologically 
related to his service-connected flat feet.  Pertinent 
evidence in this regard includes a report from a May 2003 VA 
examination of the veteran's feet that was preceded by a 
review of the veteran's claims file.  The examiner noted that 
the veteran had a history of lumbar disc disease with 
numbness and lower extremity weakness secondary to his back 
disorder.  He noted that the veteran complained about pain 
all over his feet and that it was "difficult to correlate 
whether this is secondary to his back condition or his pes 
planus."  

In October 2007, the veteran was afforded a VA examination, 
as requested by the June 2007 remand, to determine whether 
there was a relationship between bilateral leg pain and his 
service connected bilateral leg pain.  Again, the claims file 
was provided to the physician prior to the examination.  The 
clinical history was recorded, to include that relating to a 
May 2002 automobile accident resulting in a spine injury and 
a February 2004 vascular surgery consolation that 
demonstrated no evidence of arterial insufficiency in either 
lower extremity.  Following the examination of the veteran, 
the diagnoses were bilateral pes planus and chronic lumbar 
spondylosis with grade I spondylolisthesis.  The examiner 
stated that the veteran's pes planus "would not cause back 
pain" and that there is "no association with his [] degree 
of pes planus and leg or back pain."  

Review of the record does not otherwise reveal competent 
evidence linking a current disability manifested by pain in 
the lower extremities to the service connected flat feet.  As 
for the veteran's assertions that his pain in the lower 
extremities is related to his service connected flat feet, 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, the Board finds that the probative value 
of the negative evidence exceeds that of the positive, and 
that the claim for service connection for pain in the lower 
extremities as a result of flat feet is denied.  

Finally, in reaching this decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for pain in the lower extremities as a result of 
flat feet, the doctrine is not for application.  Gilbert, 
supra.  

B.  New and Material Evidence Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes. 38 C.F.R. § 4.9 (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The service medical records in pertinent part reflected 
evidence of treatment for powder burns to the left eye with 
photophobia in July 1954, frostbite in the feet in January 
1955, and lumbosacral strain in November and December 1955.  
One November 1955 service medical record listed the veteran's 
lumbosacral strain as "recurrent" and indicated that it had 
been incurred in line of duty.  Another November 1955 service 
medical record described the veteran's lumbosacral strain as 
mild with "[a]ll motion preserved."  The December 1955 
separation examination did not reflect evidence of frostbite 
in the feet, a back disability, or an eye disability, 
although uncorrected visual acuity was listed therein as 
20/60 in each eye.  A service medical record in December 
1955, dated after the separation examination, described the 
veteran's lumbosacral strain as mild and recurrent.  

Claims for service connection for frostbite of the feet and 
back and eye disorders were initially denied by a June 1956 
rating decision to which the veteran was notified in that 
month.  Following receipt of additional service medical 
records, the veteran was afforded an August 1956 VA 
examination that included a normal examination of the eyes 
with the exception of refractive error.  The examination of 
the back resulted in diagnoses of an exaggerated lumbar 
lordosis of an undetermined cause and congenital spina bifida 
occulta.  It was also the conclusion following this 
examination that there was a "[h]istory of possible frozen 
feet without any demonstrable residuals at this time."  The 
August 1956 VA examination did show "symptomatic" pes 
planus, and a November 1956 rating decision granted service 
connection for this condition.  The November 1956 rating 
decision included a review of service medical records.  By a 
notice of the award of service connection for pes planus 
dated in December 1956, the RO essentially informed the 
veteran that his claims of service connection for eye and 
back disabilities and residuals of frozen feet were denied.   

Thereafter, an October 1986 rating decision to which the 
veteran was notified in that month found that clear and 
unmistakable error had not been committed in the denial of 
the claims for service connection for a back disorder and an 
eye disorder by the June 1956 rating decision.  Following the 
submission of private clinical records date in 1985 and 1986 
reflecting an impression of chronic back strain, lumbar disc 
herniation, slight degenerative spondylolisthesis and 
advanced degenerative changes, a November 1987 Deferred or 
Confirmed rating decision and a December 1987 determination 
by the RO found new and material evidence to reopen the 
veteran's claims for service connection for a back disorder 
and eye powder burns had not been received.  In December 
2000, the veteran filed what he categorized as an "informal 
claim" for service connection for frost bite of the feet and 
a low back disorder that was not accompanied by any evidence.  
The RO in response issued the veteran a letter in January 
2001 indicating that he had previously been notified that as 
these claims had been the product of adjudication that had 
become final, he needed to submit new and material evidence 
to reopen his claims.  No additional response from the 
veteran is of record until receipt of his petition to reopen 
his claims for service connection for residuals of frostbite 
in the lower legs, and back and a right eye disorder that 
gave raise to this appeal in February 2003.  

Examining the evidence of record that has been submitted and 
developed in connection with the veteran's February 2003 
claim to reopen, the record reflects a statement from the 
veteran's pastor dated in May 2003 indicating that the 
veteran suffers from "extreme back pain, associated with 
military injuries."  Another person stated in May 2003 that 
he had observed the veteran experiencing "great difficulty" 
and "excruciating pain" while walking, sitting, and 
bending.  An additional statement dated in May 2003 from 
another individual reported that the veteran had informed him 
that he has trouble with his legs which makes walking "very 
difficult for him," and that the veteran had told him that 
this problem was due to an injury incurred during military 
service.  

Additional evidence submitted in an attempt to reopen the 
veteran's claims includes photocopies of reports from private 
treatment for the veteran's back in September 1985.  Also 
submitted was a July 2002 report from a chiropractor 
indicating the veteran reported having cervical, lumbar and 
thoracic pain after a car accident in May 2002.  The 
diagnoses included a lumbar sprain, myositis and 
paravertebral myofascitis, and it was the chiropractor's 
opinions that these conditions were the result of the car 
accident.  Also of record are VA eye clinic records 
reflecting current diagnoses of bilateral cataracts and 
glaucoma.  

The previously referenced October 2007 VA examination which, 
as noted, was preceded by a review of the claims file 
included X-rays that demonstrated lumbar spondylolisthesis 
and facet arthritis.  The examiner stated that it was 
unlikely that the spondylolisthesis was the result of the 
2002 motor vehicle accident but that it was rather a 
developmental abnormality or related to progressive 
spondylosis.  Whatever its cause, he stated that the 
veteran's back disorder would "certainly" not have been the 
result of "anything that would have occurred in the military 
according to the service medical record."  The examiner also 
attributed the veteran's leg pain to his lumbar condition.  

Establishing which decision constitutes the last prior final 
denial with regard to the claims involving bilateral leg pain 
(as a residual of frostbite), a back disorder, and a right 
eye disorder is extremely complicated given the varying 
degrees of previous analytical review and notice.  See 
October 1986, November 1987, December 1987, and January 2001 
RO determinations.  In this regard, it is noted some of the 
past "adjudications" list only one issue as being the 
subject of a determination but in the analysis discuss other 
additional issues; and some notice letters of prior 
determinations have regarded issues that were not identified 
as being adjudicated.  As such, the Board will construe the 
last prior denial as the determination rendered in December 
1956, which included a review of the veteran's service 
medical records; the Board's determination is designed to 
prevent any prejudice to the veteran given the numerous 
procedural irregularities through the years. 

Review of the evidence submitted in an attempt to reopen the 
veteran's claims, since December 1956, does not reveal any 
competent medical evidence linking pain in the lower legs to 
in-service frost bite or a back or right eye disability to in 
service symptomatology or acquired pathology.  The evidence 
merely reflect ongoing examination and treatment for the 
disabilities at issue.  At the time of the prior final 
denial, evidence of current eye and back disability (e.g. 
refractive error, spina bifida, and lumbar lordosis) was 
already of record.  Review of the remaining clinical 
evidence, to the extent that it is even considered to be 
"new," is nonetheless not "material" because it does not 
raise a reasonable possibility of substantiating the 
veteran's claims as it does not contain the evidence 
necessary for a grant of service connection; namely, 
competent evidence suggesting a link between a current lower 
leg, back or right eye disability and service or a service-
connected disability.  Hickson, supra.  

Reviewing the evidence submitted in an attempt to reopen the 
veteran's claim, with regard to the veteran's assertions, and 
that of his pastor asserting that his back and leg 
disabilities are the result of service, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley, Espiritu, supra.  
As such, none of the additional evidence is material, and the 
claims of entitlement to service connection for bilateral leg 
pain as a result of in-service frostbite, direct service 
connection for a back disorder and service connection for a 
right eye disorder are not reopened.  

As new and material evidence to reopen the finally disallowed 
claims for service connection for bilateral leg pain as a 
result of in-service frostbite, direct service connection for 
a back disorder and service connection for a right eye 
disorder has not been submitted, the benefit of the doubt 
doctrine is not applicable with respect to these claims.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

Entitlement to service connection for bilateral leg pain as 
secondary to service connected flat feet is denied. 

New and material evidence having not been received, the claim 
for service connection for bilateral leg pain as result of 
in-service frostbite is not reopened.  

New and material evidence having not been received, the claim 
for direct service connection for a back disorder is not 
reopened.  

New and material evidence having not been received, the claim 
for service connection for a right eye disorder is not 
reopened.   



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


